J-S67026-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

ALEX LABOY

                            Appellant               No. 2539 EDA 2015


             Appeal from the Judgment of Sentence July 23, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0002795-2015


BEFORE: FORD ELLIOTT, P.J.E., RANSOM, J., and STEVENS, P.J.E.*


JUDGMENT ORDER BY RANSOM, J.:                    FILED OCTOBER 11, 2016

        Alex Laboy (Appellant) appeals from the July 23, 2015, sentence of

two and one-half to five years’ incarceration, followed by five years of

probation. Appellant pleaded guilty to Possession with Intent to Deliver and

Simple Possession.1 On August 18, 2015, Appellant filed a timely appeal.

        On appeal to this Court, Appellant asks for reconsideration of his

sentence, indicating that statements made by the Commonwealth unduly

influenced the sentencing judge’s decision, resulting in a sentence greater




____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    35 Pa.C.S. §780-113(a)(30), 35 Pa.C.S. §780-113(a)(16)
J-S67026-16



than the sentence requested by the Commonwealth.2              Appellant appeals

discretionary aspects of his sentence, which requires:

       An appellant who challenges the discretionary aspects of a
       sentence in a criminal matter shall set forth in a separate section
       of the brief a concise statement of the reasons relied upon for
       allowance of appeal with respect to the discretionary aspects of a
       sentence.     The statement shall immediately precede the
       argument on the merits with respect to the discretionary aspects
       of the sentence.

Pa. R.A.P. 2119(f)

       Appellant’s brief fails to comply with Pa.R.A.P. 2119(f), as it does not

include a section indicating the reasons relied upon for allowance of appeal

with respect to the discretionary aspects of his sentence.       However, since

the Rule 2119(f) requirement is procedural and not jurisdictional, the Court

may waive the defect if the Commonwealth fails to object or otherwise

preserve an appellant’s failure.        See Commonwealth v. Krum, 533 A.2d
134, 138 (Pa. Super. 1987). In the instant case, the Commonwealth does

not oppose a remand for re-sentencing.           Therefore, the defect is deemed

waived, and the Court will address the issue presented.

       The statement at issue is the Commonwealth’s reference to Appellant’s

juvenile record.3 In reviewing the record, including the pre-sentence report,

____________________________________________


2
  The Commonwealth requested a sentence to one and one-half to three
years’ incarceration followed by one year of probation.
3
 “He does state that as a juvenile, he has a juvenile history. He was in Glen
Mills for fourteen months on a gun charge. He does state that since he was
(Footnote Continued Next Page)


                                           -2-
J-S67026-16



it appears that Appellant has no juvenile arrests, adjudications, or

commitments.      In reviewing the sentencing court’s opinion, it is unclear

whether the sentencing court relied on the incorrect information when

rendering its sentence or if the sentence was fashioned, based on Appellant’s

extensive adult record.         Moreover, the Commonwealth concedes an error

may have occurred.            Accordingly, we vacate Appellant’s judgment of

sentence and remand for re-sentencing.

      Judgment of sentence vacated.               Case remanded for re-sentencing.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2016




                       _______________________
(Footnote Continued)

in adjuit [sic] and since between the age of nineteen and twenty-one he
started out with marijuana and then graduated to marijuana PCP and
Xanax.” Notes of testimony, 7/23/15, at 8.



                                            -3-